Citation Nr: 1719031	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  09-15 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

1.  Entitlement to a disability rating in excess of 60 percent for Crohn's disease from January 13, 2015. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. Scarduzio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1993 to March 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran attended a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in December 2015.  A transcript of the hearing is of record.  

This matter was most recently before the Board in February 2016 as entitlement to an initial evaluation in excess of 10 percent for Crohn's disease prior to August 25, 2008, and to an initial evaluation in excess of 60 percent from November 1, 2008.  

In its decision, the Board granted the Veteran an increased disability rating of 60 percent for the period prior to August 25, 2008, and denied an increased disability rating in excess of 60 percent for the period from November 1, 2008, to January 12, 2015.  The Board remanded the issue of entitlement to a disability rating in excess of 60 percent from January 13, 2015, for further development, and that claim has since been returned to the Board for appellate review. 

The Board notes that the Veteran raised the issues of entitlement to service connection for various skin conditions and difficulty sleeping, to include as secondary to his Crohn's disease, in his December 2015 hearing.  As those claims had not been previously raised or adjudicated, the Board referred them to the Agency of Original Jurisdiction (AOJ) in its February 2016 decision.  The issues of entitlement to service connection for sleep apnea and a skin rash, to include as secondary to his Crohn's disease, were raised again by the Veteran in December 2016 and February 2017 statements from his private physician.  The AOJ granted the Veteran's claim for entitlement to service connection for tender popular lesions (formerly claimed as a skin condition) associated with Crohn's disease, and denied his claim for entitlement to service connection for sleep apnea associated with Crohn's disease.  As the Veteran has not filed a timely notice of disagreement with these decisions, the Board will not take jurisdiction of these claims at this time.  

Finally, the issue of entitlement to a TDIU is reasonably raised by the record and has accordingly been included on the Title page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a claim for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits but is instead part of the adjudication of a claim for increased compensation).  This issue is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

FINDING OF FACT

From January 13, 2015, the Veteran's service-connected Crohn's disease has not been productive of pronounced impairment, resulting in marked malnutrition, anemia, and general debility, or with serious complications such as liver abscess.  


CONCLUSION OF LAW

From January 13, 2015, to the present, the criteria for a disability rating in excess of 60 percent for the Veteran's service-connected Crohn's disease are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.10, 4.14, 4.21, 4.112, 4.113, 4.114, Diagnostic Code 7323 (2016).






REASONS AND BASES FOR FINDING AND CONCLUSION

Increased Disability Rating From January 13, 2015.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from diseases or injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016).  

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 127 (1999).

At the outset, the Board notes that there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in 38 C.F.R. §§ 4.14 and 4.113.  Consequently, a single evaluation will be assigned under the Diagnostic Code (DC) which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.

The Board notes that the provisions of 38 C.F.R. § 4.112 highlight the importance of weight loss in the evaluation of the impairment resulting from gastrointestinal disorders.  For purposes of evaluating conditions in 38 C.F.R. § 4.114, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  38 C.F.R. § 4.112.  The term "inability to gain weight" means that there has been substantial weight loss with inability to regain it despite appropriate therapy.  "Baseline weight" means the average weight for the two-year-period preceding onset of the disease.

The Veteran is currently assigned a 60 percent disability rating for his Crohn's disease under DC 7323 for ulcerative colitis.  38 C.F.R. § 4.114.  Under DC 7323, a 60 percent disability rating is assigned for severe symptoms with numerous attacks per year and malnutrition, with health only fair during remissions.  Id.  A maximum 100 percent disability rating is warranted for pronounced symptoms resulting in marked malnutrition, anemia, and general debility, or with serious complication such as liver abscess.  Id. 

At his December 2015 hearing before the undersigned VLJ, the Veteran asserted that he experienced increased symptoms or complications of his Crohn's disease, including possible liver complications and diverticulosis, as well as the need to take medication to prevent tuberculosis (as evidenced by a January 2015 private pulmonology treatment record, discussed below).  As such, the issue of entitlement to a disability rating in excess of 60 percent for the Veteran's Crohn's disease was remanded by the Board in February 2016 for further development to determine the severity of his Crohn's disease from January 13, 2015.   

Upon examination in the above mentioned January 2015 pulmonology treatment record, exposure to tuberculosis was confirmed.  However, a chest radiograph was negative for pulmonary disease.  The Veteran reported no unintentional weight gain or loss, no new lumps or non-healing lesions on his body, and no fever, weakness, fatigue, chills or night sweats.  He also reported no gastrointestinal difficulties, including vomiting, nausea, constipation, abdominal pain, change in appetite, dark or bloody stools, frequent diarrhea, or rectal bleeding.   

A January 2015 private treatment note from Dr. A. L. stated that the Veteran was "doing well from a gastrointestinal standpoint," as he had been maintained on medication and had regular bowel habits.  The Veteran denied melena, hematochezia, abdominal pain, fevers, chills, nausea, unexplained weight loss or other gastrointestinal problems.  

A March 2015 colonoscopy noted mild internal hemorrhoids, a benign polyp, and normal appearing colonic mucosa to the ileo colonic anastomosis.  The anastomosis itself was somewhat firable with mild structuring and several shallow overlying ulcerations, possibly due to his Crohn's.  The remaining ileal mucosa appeared unremarkable. 

A July 2015 private treatment report noted the Veteran as complaining of lower abdominal pain, loose stool, nausea and diarrhea for two days.  He denied vomiting or fever.  The Veteran's weight was 222 pounds.  A CT scan later that month indicated diverticulitis. 

A December 2015 private treatment note from Dr. A. L. stated that the Veteran's condition had been marked by persistent inflammation and stricture formation considered to be severe.  Dr. A. L. also noted that the extent of the Veteran's illness had required prior bowel resection and treatment with immunosuppressive agents, and that his affected bowel "can lead to malnutrition and malabsorption."

The Veteran underwent another colonoscopy in April 2016 after a possible flare which noted mild internal hemorrhoids, mild sigmoid diverticulosis, normal appearing colonic mucosa, several shallow 4 to 5 millimeter ileal ulcers without significant surrounding erythema, and a fairly tight ileal stricture.  No dysplasia or malignancies were identified in biopsies. 

An additional private treatment note from Dr. A.L., in May 2016, stated that the Veteran was doing well until two to three months prior.  The Veteran reported that he self-discontinued one of his medications (Pentasa), and had been having an increase in bowel movement frequency up to ten to fifteen per day.  He reported no abdominal pain, nausea, emesis, weight loss, or fevers.  Upon examination, Dr. A. L. opined that it was possible his discontinued use of Pentasa prior to the recent flare may have been a contribution.  It was also noted that the Veteran's pulmonologist determined that he would not require anti-tuberculosis therapy.    

A private treatment report dated May 2016 notes the Veteran reported loss of bowel control while driving home from work.  A June 2016 private treatment report notes the Veteran complaining of severe abdominal pain and distention, with diarrhea and loose stools for the previous 3 to 4 days. 

Also of record is a July 2016 is an additional letter from another private physician, Dr. D. I., noting that the Veteran's Crohn's disease has been marked by severe flares which can occur at any time.  The Veteran was noted as being treated for a recent flare with oral steroid medication and would soon be starting a dual medication therapy of Remicade (a biologic infusion medication) and an oral mercaptopurine.  Dr. D. I. further noted that the Veteran's condition is severe, due to inflammation and stricture formation. 

The Veteran was afforded a VA examination for his Crohn's disease in July 2016.  The VA examiner noted the Veteran was being treated for his Crohn's disease with Prednisone, for symptoms including diarrhea (10-15 liquid/soft stools per day), alternating diarrhea and constipation, abdominal distension once or twice per week, and daily nausea.  The Veteran reported more or less constant abdominal distress, and 7 or more episodes of exacerbations and/or attacks of the intestinal condition in the past 12 months.  The Veteran's weight was 230 pounds upon examination, but he reported that his weight fluctuated between 180 and 230 pounds due to his condition.  The examiner noted that the Veteran's vitamin levels, except for Vitamin D, were maintained by oral and intermittent IV infusion, but noted no other evidence of malnutrition, complications, and other general health effects.  There was no bowel obstruction, abscesses, penetrating disease, or lymphadenopathy.  As to the Veteran's ability to work, the examiner noted that, with 15 stools per day (including one during the hour-long examination), the Veteran has difficulty maintaining employment and needs to be near toilet facilitates for any limited light physical work.  

The July 2016 VA examiner provided an addendum opinion in September 2016 as to whether the Veteran's Crohn's disease had increased or decreased in severity since January 13, 2015.  The examiner noted that the Veteran's Crohn's disease was stable in January 2015 and that the Veteran "felt so good" that he stopped taking his prescribed Pentosis.  The examiner also noted, however, that since that time the Veteran's stools had increased to 15 to 20 per day.  The Veteran was noted as being back on Prednisone and about to start a new medication, Remicade.  Based on this increase in symptomology, the examiner opined that the Veteran's Crohn's disease had more likely than not increased in severity since January 2015.  

Finally, also of record is an additional private treatment note from, Dr. D. I., dated February 2017.  Dr. D. I. reported that, over the prior year, the Veteran was managed for severe fibrostenotic Crohn's disease, in which he tried and failed two biologic medications, Remicade and Cimzia.  Dr. D. I. also noted a painful skin rash and sleep apnea, that he believed was a result of his Crohn's disease, which rendered him "unable to do his customary work."    

Based on the foregoing, the Board finds that the preponderance of the evidence is against an increased disability rating in excess of 60 percent for the Veteran's Crohn's disease from January 13, 2015.  Despite the severe symptoms that he has experienced, the evidence of record does not show that the Veteran's Crohn's disease was "pronounced," resulting in marked malnutrition, anemia, and general debility, or with serious complications, such as liver abscess, during the period from January 13, 2015.  As such, an evaluation of 100 percent is not warranted.  See 38 C.F.R. § 4.114, DC 7323.  

Where the rating criteria are worded in the conjunctive with the use of the word "and," each of the specified criteria must be present to warrant the specified percentage requirements.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).  However, the United States Court of Appeals for Veterans Claims (Court) has clarified that Camacho is not applicable when a diagnostic code does not involve successive rating criteria.  Tatum v. Shinseki, 23 Vet. App. 152 (2009), and 38 C.F.R. § 4.7 must still be applied.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7

While the Board acknowledges the July 2016 VA examiner's opinion that the Veteran's condition had worsened since January 2015, since his Crohn's disease was "stable" until an increase in symptoms in early-mid 2016, this opinion is afforded little probative value.  Although the Board does not dispute the fact that the Veteran's Crohn's disease steadily increased in severity from 2015 to 2016, the July 2016 VA examination did not document "pronounced" symptoms, such as marked malnutrition, anemia, general debility, or serious complications such as liver abscess as required under DC 7323.  38 C.F.R. § 4.114.  The opinion was instead based on an increase in the number of stools per day requiring additional medication.  Moreover, the Board notes that the increase in symptoms in early-mid 2016 did not occur until the Veteran self-discontinued use of his medication.  In any event, this increase in symptomology still only demonstrated a severe condition resulting in numerous attacks per year, more closely approximate to the level of disability envisioned by the lower 60 percent evaluation.  

Although the July 2016 VA examination noted that the Veteran's vitamin levels, except for Vitamin D, were maintained by oral and intermittent IV infusion, no other evidence of malnutrition, complications, or other general health effects such as anemia or liver abscess were reported.  While the Veteran's weight was noted as fluctuating between 180 and 230 pounds, this would not constitute "substantial weight loss" under 38 C.F.R. § 4.112 that would suggest "marked" malnutrition.  In fact, the Veteran was at his heaviest weight upon examination, and weighed roughly the same in a July 2015 report the year prior.  

Further, while the February 2017 report from the Veteran's private physician also revealed a recent skin condition believed to be a new side effect of the Veteran's Crohn's disease, as previously noted, the RO recently awarded the Veteran service-connection for tender popular lesions associated with Crohn's disease, effective the date of the private physician's report.  

The Board acknowledges the Veteran's lay statements regarding the severity of his Crohn's disease, and he is competent to report his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  However, his lay observations must be evaluated in light of the rating schedule described above, and the Board gives more weight to the clinical findings rendered by a medical professional, as set forth in the examination reports and treatment records, than to the Veteran's lay statements.

The Board has considered whether there is any other schedular basis for further granting the above claim but has found none.  As noted above, for certain diseases of the digestive system, ratings under Diagnostic Codes 7301 to 7329, 7331, 7342, and 7345 to 7348 will not be combined with each other.  See 38 C.F.R. § 4.114.  A single evaluation is assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability so warrants.  Id.  In this regard, the Board has considered other relevant diagnostic codes of the digestive system in determining whether the Veteran is entitled to a rating higher than 60 percent for his Crohn's disease or any other separate digestive system disability rating. 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, the Board has considered the propriety of assigning a higher, or separate, rating under another diagnostic code.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  Therefore, the Board will evaluate the Veteran's Crohn's disease under the diagnostic code that will provide the most favorable rating, ever mindful not to pyramid and overly compensate him for the same symptom.  See, e.g., Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

The Board has reviewed Diagnostic Codes 7200 to 7354 for all digestive disorders. However, Diagnostic Code 7323 is very broad in the potential digestive symptomatology that it addresses - in this regard, the Veteran has already been assigned a 60 percent rating under this Diagnostic Code for his diarrhea, frequent bowel movements, and constant abdominal distress.  

The Board sees there are various other Diagnostic Codes such as Diagnostic Code 7319 for irritable colon syndrome and Diagnostic Codes 7328 to 7330 for disorders of the intestines, which address symptomatology similar to the Veteran's.  In addition, the Veteran's colonoscopy and various treatment reports noted additional complications, such as hemorrhoids, ulcers in the colon, and diverticulosis.  But to assign separate, additional ratings under these additional diagnostic codes for the Veteran's disability would constitute pyramiding, because the evaluation of the same disability or the same manifestations of disability under multiple diagnoses is to be avoided.  38 C.F.R. § 4.14.  Moreover, 38 C.F.R. § 4.114 specifically directs that for certain diseases of the digestive system, ratings under Diagnostic Codes 7301 to 7329, 7331, 7342, and 7345 to 7348, will not be combined with each other.  Rather, a single evaluation is assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability so warrants.  Id. 

Other diagnostic codes for digestive disabilities that provide for a potential rating greater than 60 percent are not more appropriate because the facts of the case do not support their application.  See generally 38 C.F.R. § 4.114, Diagnostic Codes 7200 to 7354.  Therefore, only Diagnostic Code 7323 is clearly the most appropriate code for the Veteran's Crohn's disease.  Butts, 5 Vet. App. at 538 (choice of diagnostic code should be upheld if it is supported by explanation and evidence).

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Accordingly, the probative, competent evidence of record does not support a disability rating in excess of 60 percent for the Veteran's Crohn's disease.  38 C.F.R. § 4.3.  In reaching this determination, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

VA's Duties to Notify and Assist

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A; Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. § 3.159.  The duty to notify in this case was satisfied by letters sent to the Veteran in June 2007, February 2008, and March 2009.  

The evidence includes the Veteran's service treatment records, VA treatment records, private treatment records, and lay evidence.  The Veteran underwent VA examinations for his service-connected Crohn's disease in May 2008, January 2010, and July 2016.  In addition, an addendum opinion was provided in September 2016.  Upon review, the Board finds the VA examinations and opinions, when viewed together, are sufficient and adequate for rating purposes.  The VA examiners reviewed the Veteran's relevant medical history and lay testimony, completed physical examinations and other appropriate testing, and provided opinions as to the clinical findings.  In addition, the VA examiners provided adequate rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

The Board also notes that actions requested in prior remands have been undertaken.  Updated treatment records were associated with the Veteran's file, and the Veteran was afforded an additional VA examination for his claim.  The Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

Hence, VA has fulfilled its duties to notify and assist the Veteran, and adjudication at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

ORDER

Entitlement to a disability rating in excess of 60 percent for Crohn's disease from January 13, 2015, is denied.


REMAND

The Court has held that a TDIU claim is part and parcel of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  

The Board notes that the Veteran's July 2016 VA examination indicates that he has difficulty maintaining employment due to the complications of his Chron's disease.  Furthermore,  December 2016 and February 2017 letters submitted by the Veteran's private physician, Dr. D.I., note that his abdominal symptoms, along with a new skin condition associated with his Crohn's disease, render the Veteran "unable to do his customary work."  In light of the Court's holding in Rice, the Board finds that a claim for a TDIU has been raised.  Additional development is necessary prior to adjudicating this issue.

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran complete a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

2.  Issue the Veteran notice consistent with his claim of entitlement to a TDIU.

3.  Ask the Veteran to identify all outstanding treatment records relevant to these claims.  All identified VA records should be added to the claims file.  As to private treatment records, the RO should request that the Veteran provide complete addresses and medical authorizations for private medical records pertaining to the Veteran's treatment for service-connected disabilities.  The Veteran should also be informed, in the alternative, that she may obtain these records herself and submit them to the RO.  If any records are not available, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e)).

4.  Thereafter, adjudicate the Veteran's claim for a TDIU. 
If any benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond before returning the claims file to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




Department of Veterans Affairs


